Case 1:21-cv-00995-PAC Document 25 Filed 04/15/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
21 Civ. 995 (PAC)
-against-
LEV PARNAS and
DAVID CORREIA,
Defendants.

 

 

FINAL JUDGMENT AS TO DEFENDANT DAVID CORREIA

The Securities and Exchange Commission having filed a Complaint and Defendant David
Cotteia having entered a general appearance; consented to the Court’s jurisdiction over Defendant
and the subject matter of this action; consented to entry of this Final Judgment; waived findings of
fact and conclusions of law; and waived any right to appeal from this Final Judgment:

I,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated
thereunder [17 C.F.R. § 240.10b-5], by using any means of instrumentality of interstate commerce,
ot of the mails, or of any facility of any national securities exchange, in connection with the purchase
ot sale of any secutity:

a) to employ any device, scheme, or artifice to defraud;

b} to make any untrue statement of a material fact or to omit to state a material fact

necessary in ordet to make the statements made, in the light of the circumstances under

which they were made, not misleading; or
Case 1:21-cv-00995-PAC Document 25 Filed 04/15/21 Page 2 of 4

c) to engage in any act, practice, or course of business which operates or would operate as a
fraud ox deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
teceive actual notice of this Judgment by personal service or otherwise: (a) Defendant's officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or participation
with Defendant or with anyone described in {a).

If.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is permanently restrained and enjoined from violating Section 17(a) of the Securities Act
of 1933 [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means of
instruments of transportation or communication in interstate commerce or by use of the mails,
directly or indirectly:

a) to employ any device, scheme, or artifice to defraud;

b) to obtain money or property by means of any untrue statement of a material fact or any
omission of a material fact necessary in order to make the statements made, in light of
the circumstances under which they were made, not misleading; or

c) to engage in any transaction, ptactice, or course of business which operates ot would
operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Fedetal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).
Case 1:21-cv-00995-PAC Document 25 Filed 04/15/21 Page 3 of 4

III.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is permanently restrained and enjoined from violating, directly or indirectly, Exchange
Act Section 15(a) [15 U.S.C. § 780(a)], by making use of the mails or any means or instrumentality of
interstate commerce, to effect transactions in, or to induce or attempt to induce the purchase or sale
of, any secutity when not registered with the Securities and Exchange Commission as a broker or
dealer, or associated with a broker or dealer that is registered in accordance with Exchange Act
Section 15(b) [15 U.S.C. § 780(b)).

IT 1S FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert ot participation
with Defendant or with anyone described in (a).

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is liable for disgorgement of $43,650, representing his ill-gotten gains as a result of the
conduct alleged in the Complaint, together with prejudgment interest in the amount of $10,406.
However, Defendant’s obligation to pay disgorgement and prejudgment interest shall be deemed
satisfied upon entry of this Final Judgment by the order of restitution entered against him in Uvited
States v. Correia, 19 Cr. 725 ([PO) (S.D.N.Y,) (Dkt. No. 173).

Vv.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

 

 
Case 1:21-cv-00995-PAC Document 25 Filed 04/15/21 Page 4 of 4

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
Final Judgment or any other judgment, order, consent order, dectee or settlement agreement entered
in connection with this proceeding, is a debt for the violation by Defendant of the federal securities
laws or any regulation or order issued under such laws, as set forth in Section 523(a}(19) of the
Bankruptcy Code, 11 U.S.C. § 523(a}(19).

Vi.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
shall comply with all of the undertakings and agreetnents set forth therein.

VIL

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
VUI.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

wer SHEL 0 Jar 4 fe

HON. PAUL A. CROTTY
UNITED STATES DISTRICT JUDGE

 
